Citation Nr: 0008017	
Decision Date: 03/24/00    Archive Date: 03/28/00

DOCKET NO.  98-03 129 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for cardiovascular 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The veteran had active service from June 1970 to July 1991.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 1997 rating decision by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  During a personal hearing at the RO 
in December 1998, the veteran withdrew from appellate status 
the issues of entitlement to service connection for high 
cholesterol and for sleep apnea.  


FINDING OF FACT

The positive evidence is in a state of equipoise with the 
negative evidence on the question of whether the veteran's 
currently diagnosed cardiovascular disease is related to his 
period of active military service.  


CONCLUSION OF LAW

Cardiovascular disability was incurred in the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) 
(West 1991); 38 C.F.R. §§ 3.102, 3.303 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks service connection for a heart disorder.  
Service connection may be granted for a disorder that was 
incurred in or aggravated during the veteran's active duty 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  A 
number of disorders, such as cardiovascular-renal disease 
including hypertension, are presumed to have been incurred in 
service if manifested within a year of separation from 
service to a degree of 10 percent or more.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d). 

To begin with, the Board finds the claim to be well-grounded.  
The claims file includes a medical diagnosis of current 
disability, competent evidence of inservice incurrence, and 
medical evidence of a nexus to service.  38 U.S.C.A. 
§ 5107(a); Caluza v. Brown, 7 Vet.App. 498, 506 (1995).  For 
well-grounded purposes, such evidence is presumed to be true.  
King v. Brown, 5 Vet.App. 19, 21 (1993).

Turning to the evidence, the Board first notes that service 
medical records do not document treatment for heart disease.  
Moreover, no pertinent complaints were documented during 
service.  Further, blood pressure readings and chest x-rays 
were regularly interpreted as normal with no mention of any 
heart problems.  Additionally, there is no evidence of 
treatment for heart disease within a year of the veteran's 
separation from service, and the veteran does not even 
contend as such.

However, service medical records do document treatment in 
service for elevated cholesterol levels, and post-service 
treatment records reflect that the veteran experienced a 
myocardial infarct in June 1993 and underwent a coronary 
artery bypass graft in July 1993.  Diagnoses during an April 
1997 VA examination included ischemic heart disease status 
post coronary bypass graft with congestive heart failure.  

Although heart disease was not diagnosed within a year of the 
veteran's separation from service, a November 1997 opinion 
from the Chief of the Division of General Internal Medicine 
at Wright Patterson Air Force Base reflects a conclusion, 
with respect to the veteran's ischemic heart disease, that 
"arthrosclerosis is a process that develops gradually over 
years" and that "[i]t is most likely [the veteran] did have 
established, clinically asymptomatic coronary artery disease 
prior to [his] retirement, especially in light of [his] 
history of hypercholesterolemia."  

On one hand, therefore, there does not appear to be any 
medical evidence showing that heart disease was clinically 
manifested during the veteran's service.  The Board does not 
per se view high cholesterol as a manifestation of heart 
disease as an individual may have elevated cholesterol and 
never develop heart disease.  On the other hand, however, the 
record includes a medical opinion to the effect that the 
veteran had established heart disease during service.  This 
opinion is based on objective evidence of elevated 
cholesterol levels in service, and the medical opinion in 
question relates the elevated cholesterol levels specifically 
to the veteran's heart disease.  Significantly, the record 
does not include any medical opinion to refute the one which 
related the veteran's heart disease to his elevated 
cholesterol during service. 

After weighing the evidence, the Board believes that a 
reasonable doubt exists as to whether or not the veteran's 
heart disease is related to his military service.  In such 
circumstances, all such doubt is to be resolved in the 
veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

Entitlement to service connection for cardiovascular 
disability is warranted.  To this extent, the appeal is 
granted.  



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

